NO.
12-06-00049-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
LEONARD BUCKLEY,       §                      APPEAL FROM THE 273RD
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SHELBY
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Leonard
Buckley appeals his conviction for delivery of between one and four grams of
phencyclidine, for which he was sentenced to imprisonment for forty years.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
                                                
Background
            Appellant
was charged with  delivery of between one
and four grams of phencyclidine.  The
indictment further contained an allegation that Appellant was previously
convicted of first degree delivery of a controlled substance.  Appellant pleaded “guilty” as charged, and a
hearing on punishment was conducted. 
Ultimately, the trial court found Appellant “guilty,” found the
enhancement allegation in the indictment to be true, and sentenced Appellant to
imprisonment for forty years.  This
appeal followed.
 
Analysis
Pursuant to Anders v. California




            Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s counsel
states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the record for
reversible error and have found none.
                                                                                                            
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion with our consideration
of this matter.  Having done so and
finding no reversible error, Appellant’s counsel’s motion for leave to withdraw
is hereby granted and the trial court’s judgment is affirmed.
 
Opinion
delivered September 6, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief. 
Appellant was given time to file his own brief in this cause.  The time for filing such a brief has expired
and we have received no pro se brief.